EXHIBIT EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is made effective as April 1, 2009 by and between Unico American Corporation (“Company”) Terry L. Kinigstein (“Emp1oyee”) with reference to the following facts: ACompany is engaged in the business of insurance and related operations. Employee will primarily perform the job duties at the following location: 23251 Mulholland Drive, Woodland Hills, California. B.Company desires to have the services of Employee. C.Employee is willing to be employed by Company. Therefore, the parties agree as follows: 1.EMPLOYMENT.Company shall employ Employee as Vice President, Secretary and General Counsel of Company.Employee shall provide to Company the following services:serve as Vice President & General Counsel and Secretary of Company and serve as other officers of all Company subsidiaries as required by Company; day to day legal services and other management responsibilities for the Company or affiliated companies, as required by Company.Employee accepts and agrees to such employment, and agrees to be subject to the general supervision, advice and direction of Company and Company’s Board of Directors.This Employment Agreement supersedes all prior Employment Agreements between the parties hereto. 2.BEST EFFORTS OF EMPLOYEE.Employee agrees to perform faithfully, industriously, and to the best of Employee’s ability, experience, and talents, all of the duties that may be required by the terms of this Agreement.Under no circumstances shall Employee be obligated without his consent to relocate his residence in order to render the services or, except for occasional business trips, to perform his duties outside of the Woodland Hills, California area. 3.COMPENSATION OF EMPLOYEE. 3.1Salary.As compensation for the services provided by Employee under this Agreement, Company will pay Employee an annual salary of no less than $195,800 payable in accordance with Company’s usual payroll procedures.The annual salary shall be subject to increase from time to time at the discretion of Company. 3.2Bonus.The Company shall pay to the Employee a bonus (the “Mandatory Bonus”) on or before December 31 of each year, provided that the consolidated net income of the Company (prior to deductions for income taxes and current Mandatory Bonuses paid to all executive officers of Company, including Employee but including deductions for discretionary bonuses paid to all employees) for the most recent four (4) fiscal quarters ending prior to such payment date is equal to or greater than $4,000,000 (the “Net Income Goal”).The amount of the Mandatory Bonus shall be in an amount determined by the Company, in its discretion, but shall not be less than $15,000 less any amounts paid to Employee as a discretionary bonus since the immediately preceding January 1. Nothing herein shall prevent the Board of Directors from electing, in its discretion, to grant a discretionary bonus to the Employee, in such amount as may be determined by the Board of Directors in the event the Net Income Goal is not met.Notwithstanding the foregoing, if the Employee’s Agreement is terminated by the Company other than for Cause or by Employee on account of a breach of this Agreement by the Company, the Employee will be entitled for the remainder of the term of this Agreement (without giving effect to the termination) to the minimum Mandatory Bonus amount of $49,500 regardless of whether the Net Income Goal is attained. 3.3.Upon Termination by Company for Cause or By Employee for other than Breach by Company.Upon termination of this Agreement by Company for Cause or by the Employee for other than a breach of this Agreement by Company, payments under this Section 3 shall cease; provided, however, that Employee shall be entitled to payments of accrued but unpaid salary and vacation for periods or partial periods that occurred prior to the date of termination. 3.4.Upon Termination Without Cause or Breach by Company.Upon termination of this Agreement by Company without Cause or by Employee on account of a breach of this Agreement by Company and the execution of a general release of the Company by the Employee to the reasonable satisfaction of the Company, except as provided in Section 3.6 hereof, (a) Employee shall be entitled to immediate payment in full of his salary for the remainder of the term of this Agreement, without discount or mitigation, (b) Employee shall be entitled to his Mandatory Bonus paid as and when provided herein for the remainder of the term of this Agreement (without giving effect to the termination) and (c) Employee shall be entitled to his benefits for the remainder of the term of this Agreement (without giving effect to the termination) as described in Section 5. 3.5.Accrued Vacation.Accrued but unpaid vacation will be paid in accordance with the laws of the State of California and Company’s customary procedures. 3.6. Limitation On Payments.Notwithstanding the foregoing, in the event that it is determined that the aggregate value of payment or distribution by the Company to Employee pursuant to this Agreement whether paid or payable (a “Payment”) constitutes an “excess parachute payment” as defined in Section 280G(b) of the Internal Revenue Code of 1986, as amended (the “Code”) subject to the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the aggregate present value of the Payment shall be reduced to an amount expressed in a present value without causing any Payment to be subject to the limitation of deduction under Section 280G of the Code.In the event any portion of the amounts payable is reduced pursuant to this Section 3.6, the Employee and the Company shall mutually agree on the type of payment that will be reduced.If the Employee and the Company are unable to reach an agreement as to the type of payments to be reduced, all payments to the Employee shall be reduced proportionately to achieve the necessary reduction. All determinations made pursuant to this Section 3.6 shall be made by the Company’s independent accounting firm, in their reasonable discretion in consultation with the Employee’s accountants. 3.7. Compliance with Section 409A. Notwithstanding any other provision of this Agreement, to the extent that (a) any payment pursuant to this Agreement is treated as nonqualified deferred compensation pursuant to Section 409A of the Code and (b) Employee is a “specified employee” pursuant to Section 409A (2) (B) of the Code, then the amount of such payment that is payable to Employee during the first 6 months following Employee’s termination of employment shall not exceed the lesser of (i) 2 times Employee’s salary or (ii) 2 times the maximum amount that may be taken into account under a qualified plan pursuant to Section 401(a)(17) of the Code for the year in which such termination occurred.Except for the amounts described in the preceding sentence, any amount otherwise due and payable to the Employee during the first six months after the Employee’s termination of employment shall be paid as soon as administratively practicable following the 6 month anniversary of the Employee’s termination of employment, but in no event later than the next regularly scheduled payroll period following such 6 month anniversary, in accordance with the Company’s typical payroll practices. 4.EXPENSE REIMBURSEMENT.Company will reimburse Employee for “out-of-pocket” expenses incurred by Employee in accordance with Company’s policies in effect from time to time. 5.BENEFITS.
